Citation Nr: 1120462	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-39 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include a back scar.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel







INTRODUCTION

The Veteran had active service from May 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating action by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied service connection for degenerative disc disease of the lumbar spine (claimed as back condition).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter was previously before the Board in October 2008 and January 2010, at which time it was remanded for further development to include adequate notification pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), requesting records from the Social Security Administration, and new VA examination(s) which addressed the etiology of his low back disorder.  Following these remands, the Veteran was sent adequate notification via letters dated in October 2008 and January 2010, the Social Security Administration responded that they had no records regarding the Veteran, and he was accorded VA medical examinations in October 2009 and February 2010.  As detailed below, the Board finds that the February 2010 examination is adequate for resolution of this case.  All other development directed by the remands appears to have been accomplished.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's low back disorder was incurred in or otherwise the result of his active service.

3.  The record clearly and unmistakably reflects that the Veteran's back scar pre-existed service and was not aggravated therein.


CONCLUSION OF LAW

A low back disorder, to include back scar, was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in April and June 2007, both of which were clearly sent prior to the September 2007 rating decision that is the subject of this appeal.  However, these letters did not specifically refer to the current appellate issue, that is service connection for a low back disorder.  Nevertheless, the Veteran was sent VCAA-compliant notification on the appellate issue via the October 2008 and January 2010 letters followed by readjudication of the appeal by Supplemental Statements of the Case in October 2009 and February 2011 which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded VA medical examinations regarding this case in April 2007, October 2009, and February 2010.  The latter two examinations included opinions that addressed the etiology of the low back disorder, including the back scar.  Although the October 2008 and January 2010 Board remands found deficiencies in the April 2007 and October 2009 examinations, no such deficiencies are demonstrated in the most recent examination of February 2010.  The etiology opinion contained in this examination was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder.  As such, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the February 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In various statements, the Veteran asserted that prior to his entrance into service, he had a knife wound to his back which had not completely healed when he started basic training.  Further, he has contended that while carrying a back pack in basic training his back wound became irritated and resulted in a current back disability.

The Veteran's service treatment records show that no back scar was noted at the May 1945 induction physical examination.  However, a record dated later in May 1945 shows an old laceration of the back was noted.  In addition, records from August 1945 and October 1945 show the Veteran reported back pain.  An August 1945 service treatment record included the notation "orthopedic clearance."  Other records dated in October 1945 reflect that orthopedic and neurological examinations were essentially negative, and it was recommended that the Veteran not be retained for service due to inadaptability.

VA medical records dated from September 1972 to November 1973 show the Veteran reported low back pain, and X-rays noted defects of his lumbosacral spine.  An October 1974 VA examination diagnosed the Veteran with residuals of an injury to his lumbar spine and the Veteran reported injuring his back in 1963.  A June 1984 private medical evaluation showed the Veteran fell at work and sustained injuries to his cervical spine.  The evaluation also stated that the Veteran's back problems dated to twenty years earlier (1964), when he picked up a man and sustained an injury to the back.

With respect to the aforementioned back scar, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during active service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  The determination whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In this case, the Board finds that the record clearly and unmistakably reflects the Veteran's back scar pre-existed his active service.  For example, the Veteran himself as stated that this injury occurred prior to service.  Granted, history provided by a Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  However, the circumstances described by the Veteran in this case as to the incurrence of the back scar does appear to be the type of visible condition subject to lay observation in accord with Jandreau, supra.  Moreover, both the October 2009 and February 2010 VA medical examinations described the scar in terms of having pre-existed service, and no evidence is of record which explicitly refutes that determination.  The Court has held that a physician's "unequivocal and uncontradicted opinion" can itself serve as clear evidence to rebut the presumptions of soundness and aggravation.  Harris v. West, 11 Vet. App. 456, 461 (1998) (The physician found that a Veteran's medical condition, which was not noted at enlistment, preexisted service, and that the worsening during service was commensurate with the natural progression of the condition.).

The Board also finds that the record clearly and unmistakably reflects that the scar was not aggravated by the Veteran's military service.  No permanent increase in severity appears to be demonstrated by the service treatment records.  The October 2009 VA examination, in discussing the Veteran's back scar, stated that:  "There is no objective evidence that the pre-service back scar was aggravated by active service beyond the normal progression of the condition."  Similarly, the February 2010 VA examination concluded that there was no objective documentation showing the Veteran to have sustained increased severity of the scar beyond that of the natural progress of that scar.  In making this determination, it is noted that the VA examiner made a detailed summary of the Veteran's medical records regarding this scar.

The Board acknowledges that the Veteran has been diagnosed with other low back disorders, in addition to the scar.  For example, the April 2007, October 2009, and February 2010 all found him to have degenerative disc disease of the lumbar spine, as well as disabilities of the cervical and thoracic spines.  However, no competent medical opinion is of record to the effect he developed a chronic low back disorder due to his active military service.  In fact, the October 2009 VA examiner found that the Veteran's current degenerative disc disease of the spine was less likely as not related or caused by active duty service; and that his degenerative changes were likely due to a normal aging process.  The more recent February 2010 VA examination opined that the Veteran's multilevel thoracic and lumbar degenerative joint and disc disease were not caused by or aggravated by military service.  

In short, two separate competent medical professionals both concluded that the Veteran's pre-existing back scar was not aggravated by his military service, and that the degenerative disc disease of the spine was not incurred in or aggravated by this service.  As detailed above, the Board has already determined that the February 2010 VA examination is supported by an adequate foundation, and is adequate for resolution of this case.  Moreover, the Board reiterates that there is no competent medical evidence which refutes the findings of the February 2010 VA examiner, or which otherwise supports the Veteran's claim.

For these reasons, the Board finds that the Veteran's claim of service connection for a low back disorder, to include back scar, must be denied.  The benefit-of-the-doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
ORDER

Service connection for a low back disorder, to include a back scar, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


